      Case 19-45206-elm7 Doc 10 Filed 01/15/20              Entered 01/15/20 15:00:07    Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 15, 2020
                                           United States Bankruptcy Judge
______________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION


     IN RE:                                             §
                                                        §
     SYNERGY FABRICATION,                               §                CASE NO. 19-45206-ELM
     INC.                                               §
                                                        §
                                                        §                       CHAPTER 7
                                                        §
                DEBTOR                                  §



           ORDER APPROVING THE EMPLOYMENT OF ROSEN SYSTEMS, INC., AS
                                 AUCTIONEER


              CAME ON TO BE CONSIDERED the Trustee’s Application to Employ Rosen Systems,

     Inc., (“Applicant”) as Auctioneer (the “Application”) in this case to provide auction services for

     the liquidation of property of the estate pursuant to Court approved sales. The Court finds that

     Applicant has represented that it is qualified to provide professional auction services, and has



     Order Authorizing Employment of Auctioneer - Page 1 of 2
Case 19-45206-elm7 Doc 10 Filed 01/15/20              Entered 01/15/20 15:00:07     Page 2 of 2



represented that it is disinterested and does not represent any interest adverse to the estate.

Accordingly, the Court finds good cause to approve the application. It is hereby:

        ORDERED that the Trustee is authorized to employ Applicant as auctioneer under the

terms set out in the Application pursuant to 11 U.S.C. §327; with compensation and

reimbursement of expenses of Applicant subject to further Court order approving same.

                                      # # # End of Order # # #



PREPARED BY:

THE LAW OFFICE OF SHAWN K. BROWN PLLC
/s/ Shawn K. Brown
State Bar No. 03170490
P.O. Box 93749
Southlake, TX 76092
Phone: (817) 488-6023
Fax:    (888) 688-4621
shawn@browntrustee.com




Order Authorizing Employment of Auctioneer - Page 2 of 2
